Citation Nr: 1333167	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for acid reflux disorder.

4.  Entitlement to service connection for tinea cruris (jock itch).

5.  Entitlement to service connection for bilateral tinea pedis (athlete's foot).

6.  Entitlement to a rating in excess of 10 percent for right patellar tendonitis.

7.  Entitlement to a rating in excess of 10 percent for left patellar tendonitis.

8.  Entitlement to higher evaluations for left shoulder rotator cuff tendonitis, rated as 10 percent prior to August 5, 2008 and 20 percent since. 

9.  Entitlement to higher evaluations for right shoulder rotator cuff tendonitis, rated as 10 percent prior to August 5, 2008 and 30 percent since. 

10.  Entitlement to higher evaluations for degenerative joint disease (DJD) of the lumbar spine, rated as 10 percent prior to August 5, 2008 and 20 percent since. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from September 1998 to November 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the December 2008 substantive appeal, on VA Form 9, the Veteran requested a hearing before a Veterans Law Judge of the Board in Washington, D.C.  See April 2011 VA Form 9. The Board notified the Veteran in August 2013 that a hearing had been scheduled on September 23, 2013.   

On September 23, 2013, the Veteran's representative informed the Board that the hearing scheduling notification had been sent to the Veteran's former address.  The representative requested a video conference at the RO before a Veterans Law Judge of the Board.  He therefore not only provided notice that the Veteran would be unable to appear at that scheduled hearing, but also good cause as to why he was unable to.  The Veteran's hearing therefore needs to be again rescheduled before deciding his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.

Accordingly, the claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


